Citation Nr: 1430124	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  08-34 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to August 1975. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, in part, denied service connection for tinnitus.  

In September 2010, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In November 2010, July 2013, and December 2013, the Board remanded this issue of additional development.  This case has since been returned to the Board for adjudication.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Tinnitus was not shown during service, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The August 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national veterans service organization and has submitted argument in support of his claim. These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided VA examinations in August 2013, with an addendum opinion dated in May 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiners concluded that the Veteran's tinnitus was not due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the May 2014 opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the May 2014 addendum opinion and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its December 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends he has tinnitus related to acoustic trauma and/or a motor vehicle accident during active duty.  

Recent VA medical records have provided a diagnosis of tinnitus.  Additionally, the Veteran has conceded in-service noise exposure.  As such, the main question before the Board is whether the Veteran's tinnitus is related to his military noise exposure during service.  For the reasons discussed below, the Board finds it is not.  

A review of the service treatment records shows no hearing-related complaints or tinnitus.  Service treatment records show an auto accident and complaints of headaches, but there were no concurrent complaints related to ringing in the ears.  Separation physical examination was also devoid of any notations of ringing in the ears or tinnitus-and there were no residuals of his car accident listed.  

Following service during a May 1976 VA examination, the Veteran reported occasional tinnitus and dizziness/light headedness.  Results of the hearing evaluation revealed normal to near normal hearing.  

During a May 1984 audiological examination, the Veteran reported tinnitus during his testing.  There was no opinion provided as to the etiology of his tinnitus.  

The Veteran was afforded a VA audiological examination in February 2006, during which he reported an in-service history of noise exposure as he was military police.  He also reported exposure to various aircraft noises, and denied use of hearing protection in the military service.  He reported use of hearing aids since 1975, and denied any post-service noise exposure as an auto mechanic.  He denied any recreational noise exposure and contends that his tinnitus has existed for the last 30 years.  He described it as occurring once per month and lasting from a few seconds to a few minutes.  The examiner indicated that it was difficult to test the Veteran's hearing and he had difficulty following instructions in conjunction with the examination.  The examiner opined that the description of tinnitus "of such characteristics is not considered pathological and specifically cannot be related to military service."  And as such, the examiner concluded that it is unlikely that the Veteran's tinnitus is related to his military service.  

In a November 2006 private treatment record, the Veteran was diagnosed as having occasional tinnitus with dizziness.  No opinion as to its etiology was presented.  

The Veteran was afforded an ear disease VA examination in July 2009, during which he reported hearing "buzzing sounds like airplanes that comes on suddenly and then he will see spots and lose his balance."  He described these symptoms as lasting from 15 seconds to one to two minutes.  The Veteran reported that these symptoms started when he was serving in Germany on the flight line and recalled one time that his ears popped.  He stated that he went in for treatment for this and was told he was fine.  The examiner indicated that the Veteran was unable to give a detailed history of his symptoms or their course, but has had it for 30 years.  The Veteran described the in-service motor vehicle accident, but was unable to recall any specific symptoms or problems following the accident.  The examiner diagnosed the Veteran as having Meniere's syndrome because his symptoms of buzzing tinnitus, hearing loss, head pressure/headaches, and balance problems are all consistent with Meniere's.  

Following review of the medical evidence and interview and examination of the Veteran, the examiner opined that it is less likely than not that the Veteran's 1972 in-service car accident caused his current Meniere's syndrome.  In reaching this conclusion, the examiner noted that the Veteran could not recall losing consciousness or remember any specific symptoms following the accident, the service treatment records show headaches within two days of the accident, but no follow-up showing chronic problems after that, neurological examination during service was normal, and the separation physical in 1974 indicated that the Veteran had no residuals from his accident.  Finally, the examiner indicated that Meniere's syndrome does not typically arise from the Veteran's type of injury, nor do any records support that he had symptoms of Meniere's dating back to the accident or military service.  

In August 2013, the Veteran was afforded another VA examination for his claimed tinnitus.  The examiner provided a negative nexus opinion, but indicated that there were no reports of tinnitus until 2006.  As such, the Board found that this opinion was based on an inaccurate factual basis, and remanded the claim again for an opinion that considered the 1976 and 1984 reports of tinnitus.  

In May 2014, the Veteran's claims file was sent for a supplemental VA opinion from the August 2013 VA examiner.  Following review of the claims file, including the prior examination reports and the 1976 and 1984 treatment records, the examiner opined that the Veteran's tinnitus is less likely than not caused by, the 

result of, or aggravated by his military service.  In reaching this conclusion, she noted the following:

In addition, nearly every examiner who tested him commented on the inconsistency of his responses and that true thresholds were not obtained on the test date.  This lack of truth in reporting his true hearing status is likely true for tinnitus.  His hearing 38 years after discharge is found to be within normal limits, despite his many claims and inaccurate report of hearing loss and extremely inconsistent responses to testing over 30+ years.  Veteran has claimed for many years---1976 onward that he has hearing loss caused by his active military service.  The normal hearing observed on his August 2013 audiogram further calls into question the accuracy of any reports concerning his hearing or report of tinnitus.  This exam supports that tinnitus is not related to his now diagnosed NORMAL hearing.

Additionally, the examiner cited to medical literature showing that medical research does not support a claim of delayed-onset tinnitus as it usually has an immediate onset after significant noise exposure.  

Following careful review of the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of service connection for tinnitus.  

In this regard, the Board notes that there is a remarkable lack of credible evidence of pathology during service and for many years following separation for his claimed tinnitus.  Again, the service treatment records are negative for any reports of tinnitus.  With the exception of the Veteran's May 1976 and May 1984 reports of tinnitus, there are no findings consistent with recurrent tinnitus for many years following service.  Moreover, the 2006 examiner indicated that the Veteran's reported symptoms are not consistent with pathological tinnitus.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has stated that he experienced symptoms of tinnitus during service, and that he continued to have such symptoms following discharge from active service.  Although the Veteran is competent to make these statements as to the onset and continuity of symptomatology of his tinnitus symptoms, his statements are directly contradicted by the evidence of record.  Notably, he was only shown to have two instances where he reported tinnitus prior to his claim for service connection for tinnitus, and his later description of ringing in the ears is inconsistent with pathological tinnitus.  In summary, the Board finds that the negative record at service discharge and in the years following service (except for the two isolated instances of tinnitus complaints between discharge and his claim for service connection for tinnitus) along with the August 2013 VA examination and May 2014 addendum report to be more probative than the Veteran's statements to the RO.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the VA audiologist who conducted the August 2013 examination and May 2014 addendum and found that the Veteran's tinnitus was less likely as not the result of noise exposure during active duty.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's tinnitus to his military service.  The audiologist provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this examiner's conclusions, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history.  Indeed, in the May 2014 addendum, the examiner indicated that she reviewed the 1976 audiograms and found no report of tinnitus, but the VA audiologist was aware that there was a 1976 complaint of tinnitus as described to her in the December 2013 remand directive requesting a supplemental opinion.  The Board finds that this misstatement is not enough to invalidate her May 2014 opinion.  Nevertheless, the Board thus finds the VA examiner's conclusion that the Veteran's tinnitus is less likely than not related to his service to be of greater probative value than the unsupported lay statements from the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinions discussed above, the Board concludes that the claim of entitlement to service connection for tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER


Service connection for tinnitus is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


